Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 1-2, 6 and 9, the cancelation of claims 4-5 and 16, as well as the addition of claims 21-23, as filed on April 5, 2021, are acknowledged.
The amendment made to claims 1 and 9 have overcome the previous prior art rejections to the claims and their dependent claims as set forth in the Office action mailed on December 21, 2021.

Reasons for Allowance
Claims 1-3, 6-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates limitations of claim 5 that was indicated as an allowable subject matter, as set forth in the Office action mailed on December 21, 2021.
Regarding claims 2-3 and 6-8, they are dependent from claim 1.
Regarding claim 9, it incorporates limitations of claim 16 that was indicated as an allowable subject matter, as set forth in the Office action mailed on December 21, 2021.
Regarding claims 10-15, they are dependent from claim 9.
Regarding claim 17, the reasons for allowance were included in the Office action mailed on December 21, 2021.
Regarding claims 18-23, they are dependent from claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1713